DETAILED ACTION
This office action is in response to Applicant Arguments and Remarks Made in an Amendment filed on 11/23/2021 for application with case number 16/344422 (filed on 04/24/2019), in which claims 11-23 were originally presented for examination.

Status of Claims
Claims 11, and 15 have been amended. Claims 1-10, 12-13, and 22-23 have been cancelled. Claims 24-27 are newly added. Accordingly, claims 11, 14-21, and 24-27 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for priority of PCT patent application No. PCT/JP2016/082806, filed on 11/04/2016.

	Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 04/24/2019, and 10/04/2021 have been received and considered.

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that 

Response to Arguments
Applicant’s arguments filed on 11/23/2021 have been fully considered and are addressed as follows:
Regarding the Specification Objections: The objections are withdrawn, as the amendments to Specification filed on 11/23/2021 have properly addressed the informalities recited in the Non-Final office action mailed on 08/23/2021.
Regarding the claim rejections under 35 USC §112(b): The rejections of claims 15-18 for lack of antecedent basis are withdrawn, as the amended claims filed on 11/23/2021 recite proper antecedent basis. 
Regarding the claim rejections under 35 USC §102(a)(2): Applicant’s arguments regarding the novelty rejections of the claims 11, and 14-23 as being clearly anticipated by the prior art of Kawagishi (US PG Pub. No. 2017/0270796 A1) have been fully considered and they are persuasive in view of the amended base claim 11. Accordingly, The previous 35 USC §102(a)(2) rejections of claims 11-14-23 have been withdrawn. However, Applicant’s amended and new claims necessitated the new grounds of prior art rejections under §102 & 103 presented below. 
For at least the foregoing reasons, and the rejections outlined below, the prior art rejections are maintained.

Claim Objections
Claim 24 is objected to because of the following informalities:
Claim 24 recites “after exiting the vehicle the automated driving controller executes” in line x. It should be “after exiting the vehicle, the automated driving controller executes”. 

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

	Claims 11, 14-21, and 24-25 are rejected under 35 USC §103 as being unpatentable over PG Pub. No. US 2017/0270796 A1 by Kawagishi [also published as WO 2016147368 A1 on 09/22/2016] (hereinafter “Kawagishi”) in view of Patent Publication No. JP 2008-292323 A to Toshio et al. (hereinafter “Toshio”) which are both found in the IDS submitted on 04/24/2019. The rejections below are based on the machine translation of the Toshio’s reference a copy of which is attached to the Non-Final Office Action as also indicated in the 892-form both mailed on 08/23/2021. 

As per claims 1-10: (Previously Cancelled)

As per claim 11, Kawagishi teaches a vehicle control system (see Fig. 1: drive control apparatus 100, and see Fig. 2 [reproduced below for convenience]: drive control apparatus 101 & Vehicle Control apparatus 10) comprising:

    PNG
    media_image1.png
    744
    774
    media_image1.png
    Greyscale

Kawagishi’s Fig. 2

a receiver configured to receive an instruction from an occupant of a vehicle (see Fig. 2 , ¶[0007] & ¶[0064]: acquiring a traveling information … receiving a getting-in information [an instruction] including a position information of a next getting-in point from a mobile terminal of a user [occupant of a vehicle] … the user [occupant of a vehicle] performs a going-back request [an instruction] on the drive control apparatus 101 using the mobile terminal 13, and see Fig. 1 & ¶[0026]: The drive control apparatus 100 includes: the traveling information acquisition part 3 which acquires the traveling information indicating the position, the speed, and the traveling state, that is to say, the automatic driving or the manual driving, of the vehicle having the automatic driving function);

    PNG
    media_image2.png
    634
    390
    media_image2.png
    Greyscale

Kawagishi’s Fig. 8

an automated driving controller configured to execute automated driving after the occupant of the vehicle exits the vehicle in a case in which an instruction to perform the automated driving after the occupant of the vehicle exits the vehicle is received by the receiver (see ¶¶[0007]-[0008]: instructing the vehicle to perform an automatic driving from the stop position [after the occupant of the vehicle exits the vehicle] to the parking area including the empty space … instructing the vehicle to perform the automatic driving from the parking area including the empty space to the next getting-in point, when receiving the getting-in information … when a user gets out of the vehicle in a destination [after the occupant of the vehicle exits the vehicle], the vehicle is automatically driven and parked in the parking area including the empty space, see Fig. 1, Fig. 2 [reproduced above for convenience] & ¶[0026]: the automatic driving instructing part 4 which instructs the vehicle to perform the automatic driving from the stop position to the parking area including the empty space. Accordingly, when the user manually drives the vehicle and gets out of the vehicle in a certain point, which is included in the no-parking area, the vehicle performs the automatic driving to the parking area including the empty space around the alighting point, see Fig. 5, Fig. 6 & ¶¶[0040]-[0049]: the vehicle performs the automatic driving to the parking area around the stop position after the user gets out of the vehicle [after the occupant of the vehicle exits the vehicle], and see Fig. 8 [reproduced above for convenience] & ¶¶[0064]-[0065]: when the user gets out of the vehicle, the vehicle performs the automatic driving to the parking area around the alighting point and is parked there … the user can cause the vehicle to leave the parking area with automatic driving to go back to a place specified by the user);

    PNG
    media_image3.png
    465
    644
    media_image3.png
    Greyscale

Kawagishi’s Fig. 3

a traffic situation acquirer configured to acquire a traffic situation in a progress direction of a subject vehicle (see Fig. 3 [reproduced above for convenience], Fig. 10 & ¶[0081]: The drive control apparatus …  includes a notification part to provide a notice, when no parking area including the empty space is found [implies traffic congestion] around the stop position by the search performed by the parking area searching part 24 [traffic situation acquirer], of its search result to the user);
a communicator configured to communicate with a terminal device used by the occupant of the vehicle (see Fig. 4: “Communication I/F” 33, see Fig. 2 [reproduced above for convenience]: “Mobile Terminal” 13 [a terminal device used by the occupant of the vehicle], Communication Control Part 5 [a Communicator], First Communication Part 8, Second Communication Part 9 [communicator], see ¶[0007]: acquiring a traveling information … receiving [communicate] a getting-in information including a position information of a next getting-in point from a mobile terminal of a user [a terminal device used by the occupant], and see ¶[0082]: the drive control apparatus 102 includes the communication control part 5 (the communication part) communicating with the mobile terminal of the user, and the communication control part 5 transmits a notice information (the parking area information) regarding the parking to the mobile terminal 13); and

    PNG
    media_image4.png
    617
    1078
    media_image4.png
    Greyscale

Kawagishi’s Fig. 10

a notification controller configured to transmit predetermined information to the terminal device using the communicator (see Fig. 6 (Step 26), Fig. 10 [reproduced above for convenience] & ¶¶[0054]-[0064]: The automatic driving determination part 1 transmits the acquired parking area information [predetermined information] described above to the mobile terminal 13 of the user via the communication control part 5 [communicator] and the first communication part 8 [notification controller] … when the user gets out of the vehicle, the vehicle performs the automatic driving to the parking area around the alighting point and is parked there, and the parking area information is transmitted to the mobile terminal 13),
(see Fig. 10 & ¶[0081]: The drive control apparatus …  includes a notification part to provide a notice, when no parking area including the empty space is found [implies traffic congestion] around the stop position by the search performed by the parking area searching part 24 [traffic situation acquirer], of its search result to the user. Accordingly, the user can recognize that he/she should not get out of the vehicle in that stop position [determines that traffic congestion is occurring at a progress destination of the subject vehicle]),
the notification controller transmits the predetermined information to the terminal device using the communicator before the vehicle passes through the traffic congestion determined to be occurring by the automated driving controller (see Fig. 10 & ¶[0081]: a notification part to provide a notice, when no parking area including the empty space is found [implies traffic congestion] around the stop position by the search performed by the parking area searching part 24 [traffic situation acquirer], of its search result to the user. Accordingly, the user can recognize that he/she should not get out of the vehicle [ implies before the vehicle passes through the traffic congestion]  in that stop position),
the predetermined information indicates that the vehicle has arrived at the front of an entrance of a parking lot (see Fig. 6 & ¶[0051]: determining whether or not the vehicle has arrived at the destination (Step S22). When the vehicle has not arrived at the destination, Step S21 and Step S22 are repeated until the vehicle arrives, and see Fig. 10 & ¶[0081]: a notification part to provide a notice, when no parking area including the empty space is found around the stop position [implies the vehicle has arrived at the front of an entrance of a parking lot] by the search performed by the parking area searching part 24 [traffic situation acquirer], of its search result to the user. Accordingly, the user can recognize that he/she should not get out of the vehicle [implies before the vehicle passes through the traffic congestion] in that stop position),

the parking lot is the parking lot where the parking is not able to be performed by the automated driving (see Fig. 6 (Step 26) & ¶[0054]: The automatic driving determination part 1 transmits the acquired parking area information [predetermined information] described above to the mobile terminal 13 of the user via the communication control part 5 and the first communication part 8 [the communicator], see ¶[0064]: when the user gets out of the vehicle, the vehicle performs the automatic driving to the parking area around the alighting point and is parked there, and the parking area information is transmitted to the mobile terminal 13, and see Fig. 10 & ¶[0081]: The drive control apparatus … includes a notification part to provide a notice [transmit predetermined information], when no parking area including the empty space is found [the parking is not able to be performed by the automated driving] around the stop position by the search performed by the parking area searching part 24 [the vehicle has arrived at the front of an entrance of a parking lot], of its search result to the user).
Kawagishi does not disclose, which Toshio; being analogous art; discloses the automated driving controller causes the vehicle to follow a preceding vehicle arranged in a row forming the traffic congestion, and the traffic congestion is caused by vehicles in the row for entering the parking lot (see Abstract, Fig. 12 [reproduced below for convenience] & Pages 8-9: A route guidance system for appropriately guiding a route to the tail end [the vehicle has arrived at the front of an entrance of a parking lot] of a waiting queue [traffic congestion is caused by vehicles in the row for entering the parking lot] for admission is provided. In a route guidance system that uses information collected from a plurality of vehicles using communication, a first information collected from a traveling vehicle with a predetermined information collection target location (for example, a parking lot) as a destination. And the last position of the waiting queue for admission starting from the predetermined information collection target area and the end of the second congestion information collected from the vehicle stopped at the predetermined information collection target area. … according to the present embodiment, for a predetermined information collection target location, the latest traffic information (congestion status) can be acquired from a vehicle [preceding vehicle] that is running with the location as a destination, since it is possible to obtain the traffic information (waiting for admission queue) experienced from the vehicle actually stopped at the location until the stop, the current waiting queue for admission at the current information collection target location the tail position can be estimated with high accuracy).

    PNG
    media_image5.png
    718
    392
    media_image5.png
    Greyscale

Toshio’s Fig. 12

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Kawagishi in view of Toshio, as both inventions are directed to the same field of endeavor - appropriately route a vehicle to the tail end of a waiting queue for parking lot entry and the combination would guide the car from the parking lot with the shortest waiting queue (see Toshio’s Page 9).

As per claims 12-13: (Cancelled)

As per claim 14, Kawagishi as modified by Toshio teaches the vehicle control system of claim 11, accordingly, the rejection of claim 11 above is incorporated. 
Kawagishi further teaches wherein the automated driving controller executes the automated driving after exiting the vehicle, on the basis of the instruction related to a continuation time of the automated driving after exiting the vehicle, which is received by the receiver (see Fig. 8 [reproduced above for convenience] & ¶¶[0064]-[0065]: when the user gets out of the vehicle, the vehicle performs the automatic driving to the parking area around the alighting point and is parked there … the user can cause the vehicle to leave the parking area with automatic driving to go back to a place specified by the user … the automatic driving determination part 1 acquires the going-back information from the mobile terminal 13 via the communication control part 5 and the first communication part 8 (Step S31). The going-back information may include the position information of a next getting-in point and may also include information of a getting-in time [implies continuation time of the automated driving] at the next getting-in point … the going-back information may include information of time when the vehicle leaves the parking area [implies continuation time of the automated driving]).

As per claim 15, Kawagishi as modified by Toshio teaches the vehicle control system of claim 14, accordingly, the rejection of claim 14 above is incorporated. 
Kawagishi further teaches wherein the automated driving controller determines a traveling range on the basis of the instruction related to the continuation time of the automated driving after exiting the vehicle, which is received by the receiver (see Fig. 8 & ¶¶[0064]-[0065]: when the user gets out of the vehicle, the vehicle performs the automatic driving to the parking area around the alighting point [traveling range] and is parked there … the user can cause the vehicle to leave the parking area with automatic driving to go back to a place specified by the user … the automatic driving determination part 1 acquires the going-back information from the mobile terminal 13 via the communication control part 5 and the first communication part 8 (Step S31). The going-back information may include the position information of a next getting-in point and may also include information of a getting-in time [implies continuation time of the automated driving] at the next getting-in point … the going-back information may include information of time when the vehicle leaves the parking area [implies continuation time of the automated driving], and see Fig. 5 & ¶¶[0046]-[0047]: the parking area searching part 24 searches for the parking area including the empty space around the stop position with reference to the map data … the area “around the stop position” to be searched indicate a region within a radius of 300 m from the stop position [traveling range]).

As per claim 16, Kawagishi as modified by Toshio teaches the vehicle control system of claim 15, accordingly, the rejection of claim 15 above is incorporated. 
Kawagishi further teaches wherein the automated driving controller executes automated driving of cyclically traveling around a position where the occupant of the vehicle exits the vehicle (see ¶[0027]: the vehicle performs the automatic driving to the parking area including the empty space around the alighting point [position where the occupant of the vehicle exits the vehicle], see ¶[0037] & ¶[0046]: the parking area searching part 24 searches for the parking area including the empty space around the stop position with reference to the map data … the area “around the stop position” to be searched indicate a region within a radius of 300 m [implies cyclically traveling] from the stop position [position where the occupant of the vehicle exits the vehicle], and see Fig. 8 & ¶¶[0064]-[0065]: when the user gets out of the vehicle, the vehicle performs the automatic driving to the parking area around the alighting point and is parked there).

As per claim 17, Kawagishi as modified by Toshio teaches the vehicle control system of claim 16, accordingly, the rejection of claim 16 above is incorporated. 
Kawagishi further teaches wherein the automated driving controller generates a plan of the automated driving after the occupant of the vehicle exits the vehicle so that energy consumption is reduced (see Fig. 5 & ¶¶[0046]-[0047]: the parking area searching part 24 searches for the parking area including the empty space around the stop position with reference to the map data … the area “around the stop position” to be searched indicate a region within a radius of 300 m from the stop position  [generates a plan of the automated driving after the occupant of the vehicle exits] … Alternatively, when the display part 11 displays a map of the area around the vehicle, the area displayed in the screen may be the area to be searched  [generates a plan of the automated driving]. The parking area searching part 24 refers to a vacancy information of the parking area to confirm whether the parking area includes the empty space … When a plurality of parking areas including the empty space are found around the stop position (Step S5: Yes), one parking area is determined from among them based on a priority order [generates a plan of the automated driving] (Step S6). The priority order, which is preset, is an ascending order according to price, in order of increasing distance [implies that energy consumption is reduced] from the stop position, for example. The user may set the priority order from an input part).

As per claim 18, Kawagishi as modified by Toshio teaches the vehicle control system of claim 17, accordingly, the rejection of claim 17 above is incorporated. 
Kawagishi further teaches wherein the automated driving controller executes automated parking in the automated driving after the occupant of the vehicle exits the vehicle (see Fig(s). 5-6 & ¶¶[0040]-[0049]: the vehicle performs the automatic driving to the parking area around the stop position after the user gets out of the vehicle, and see ¶[0064]: when the user gets out of the vehicle [occupant of the vehicle exits the vehicle], the vehicle performs the automatic driving to the parking area around the alighting point and is parked there [automated parking]).

As per claim 19, Kawagishi as modified by Toshio teaches the vehicle control system of claim 11, accordingly, the rejection of claim 11 above is incorporated. 
Kawagishi further teaches wherein the automated driving controller executes automated driving of cyclically traveling around a position where the occupant of the vehicle exits the vehicle (see ¶[0027]: the vehicle performs the automatic driving to the parking area including the empty space around the alighting point [position where the occupant of the vehicle exits the vehicle], see ¶[0037] & ¶[0046]: the parking area searching part 24 searches for the parking area including the empty space around the stop position with reference to the map data … the area “around the stop position” to be searched indicate a region within a radius of 300 m [implies cyclically traveling] from the stop position [position where the occupant of the vehicle exits the vehicle], and see Fig. 8 & ¶¶[0064]-[0065]: when the user gets out of the vehicle, the vehicle performs the automatic driving to the parking area around the alighting point and is parked there).

As per claim 20, Kawagishi as modified by Toshio teaches the vehicle control system of claim 11, accordingly, the rejection of claim 11 above is incorporated. 
Kawagishi further teaches wherein the automated driving controller generates a plan of the automated driving after the occupant of the vehicle exits the vehicle so that energy consumption is reduced (see Fig. 5 & ¶¶[0046]-[0047]: the parking area searching part 24 searches for the parking area including the empty space around the stop position with reference to the map data … the area “around the stop position” to be searched indicate a region within a radius of 300 m from the stop position  [generates a plan of the automated driving after the occupant of the vehicle exits] … Alternatively, when the display part 11 displays a map of the area around the vehicle, the area displayed in the screen may be the area to be searched  [generates a plan of the automated driving]. The parking area searching part 24 refers to a vacancy information of the parking area to confirm whether the parking area includes the empty space … When a plurality of parking areas including the empty space are found around the stop position (Step S5: Yes), one parking area is determined from among them based on a priority order [generates a plan of the automated driving] (Step S6). The priority order, which is preset, is an ascending order according to price, in order of increasing distance [implies that energy consumption is reduced] from the stop position, for example. The user may set the priority order from an input part).

As per claim 21, Kawagishi as modified by Toshio teaches the vehicle control system of claim 11, accordingly, the rejection of claim 11 above is incorporated. 
Kawagishi further teaches wherein the automated driving controller executes automated parking in the automated driving after the occupant of the vehicle exits the vehicle (see Fig(s). 5-6 & ¶¶[0040]-[0049]: the vehicle performs the automatic driving to the parking area around the stop position after the user gets out of the vehicle, and see ¶[0064]: when the user gets out of the vehicle [occupant of the vehicle exits the vehicle], the vehicle performs the automatic driving to the parking area around the alighting point and is parked there [automated parking]).

As per claims 22-23: (cancelled)

As per claim 24, Kawagishi as modified by Toshio teaches the vehicle control system of claim 11, accordingly, the rejection of claim 11 above is incorporated.

the automated driving controller executes automated driving after exiting the vehicle based on the continuation time (see Fig. 1, Fig. 2 [reproduced above for convenience] & ¶[0026]: the automatic driving instructing part 4 which instructs the vehicle to perform the automatic driving from the stop position to the parking area including the empty space. Accordingly, when the user manually drives the vehicle [implies before the occupant of the vehicle exits the vehicle] and gets out of the vehicle in a certain point, which is included in the no-parking area, the vehicle performs the automatic driving to the parking area including the empty space around the alighting point, see Fig. 10 [reproduced above for convenience] & ¶¶[0081]-[0086]: The drive control apparatus 102…  includes a notification part to provide a notice, when no parking area including the empty space is found around the stop position by the search performed by the parking area searching part 24, of its search result to the user. Accordingly, the user can recognize that he/she should not get out of the vehicle in that stop position [implies before the occupant of the vehicle exits the vehicle] … when the parking area has a charge system that the charge is added every hour, for example, the user can cause the vehicle to leave the parking area at an appropriate timing [continuation time of automated driving after exiting the vehicle] before the charge is added in accordance with circumstances … The going-back information (getting-in information) includes the information of the getting-in time, and the automatic driving instructing part 4 instructs the vehicle to perform the automatic driving from the parking area including the empty space to the next getting-in point in accordance with the getting-in time [continuation time of automated driving after exiting the vehicle]. Accordingly, it is possible to call the vehicle to the location convenient to the user at a time specified by the user, and see Fig. 8 [reproduced above for convenience] & ¶¶[0064]-[0065]: when the user gets out of the vehicle, the vehicle performs the automatic driving to the parking area around the alighting point and is parked there … the user can cause the vehicle to leave the parking area with automatic driving to go back to a place specified by the user … the automatic driving determination part 1 acquires the going-back information from the mobile terminal 13 via the communication control part 5 and the first communication part 8 (Step S31). The going-back information may include the position information of a next getting-in point and may also include information of a getting-in time  [implies continuation time of the automated driving] at the next getting-in point … the going-back information may include information of time when the vehicle leaves the parking area [implies continuation time of the automated driving]).

As per claim 25, Kawagishi as modified by Toshio teaches the vehicle control system of claim 11, accordingly, the rejection of claim 11 above is incorporated.
Kawagishi further teaches wherein in a case in which the receiver receives an instruction for causing the vehicle to travel based on the automated driving to a parking lot where the parking is not able to be performed by the automated driving and it is estimated that the vehicle does not arrive at the parking lot within a predetermined time, the automated driving controller executes the automated driving based on the instruction (see Fig. 1, Fig. 2 & ¶[0026]-[0027]: The drive control apparatus 100 includes: the traveling information acquisition part 3 which acquires the traveling information indicating the position, the speed, and the traveling state, that is to say, the automatic driving or the manual driving, of the vehicle having the automatic driving function … the automatic driving instructing part 4 which instructs the vehicle to perform the automatic driving from the stop position to the parking area including the empty space. Accordingly, when the user manually drives the vehicle and gets out of the vehicle in a certain point, which is included in the no-parking area [causing the vehicle to travel based on the automated driving to a parking lot where the parking is not able to be , the vehicle performs the automatic driving to the parking area including the empty space around the alighting point, and see Fig. 5, Fig. 6 & ¶¶[0037]-[0049]: the parking area searching part 24 searches for the parking area including the empty space around the stop position with reference to the map data … the area “around the stop position” to be searched indicate a region within a radius of 300 m from the stop position … The parking area searching part 24 refers to a vacancy information of the parking area to confirm whether the parking area includes the empty space … the vehicle performs the automatic driving to the parking area around the stop position after the user gets out of the vehicle [the automated driving controller executes the automated driving]),
in a case in which the receiver receives the instruction and it is estimated that the vehicle arrives at the parking lot within the predetermined time, the automated driving controller does not execute the automated driving based on the instruction (see ¶¶[0007]-[0008]: instructing the vehicle to perform an automatic driving from the stop position to the parking area including the empty space … instructing the vehicle to perform the automatic driving from the parking area including the empty space to the next getting-in point, when receiving the getting-in information … when a user gets out of the vehicle in a destination [after the occupant of the vehicle exits the vehicle], the vehicle is automatically driven and parked [the automated driving controller does not execute the automated driving] in the parking area including the empty space, and see Fig. 8 [reproduced above for convenience] & ¶¶[0064]-[0065]: when the user gets out of the vehicle, the vehicle performs the automatic driving to the parking area around the alighting point and is parked there … the user can cause the vehicle to leave the parking area with automatic driving to go back to a place specified by the user … the automatic driving determination part 1 acquires the going-back information from the mobile terminal 13 via the communication control part 5 and the first communication part 8 (Step S31). The going-back information may include the position information of a next getting-in point and may also include information of a getting-in time [implies continuation time of the automated driving] at the next getting-in point … the going-back information may include information of time when the vehicle leaves the parking area [implies continuation time of the automated driving]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to estimate that the vehicle does [or does not] arrive at the parking lot within a predetermined time from the “traveling information” [indicating the position, the speed of the vehicle that is having the automatic driving function, “vacancy information of the parking area”, and “going-back information” [that includes the position information of a next getting-in point and a getting-in time] taught by Kawagishi [as modified by Toshio] to confirm whether the parking area includes the empty space (see Kawagishi’s Fig(s). 1-2, Fig(s). 5-6, Fig. 8, ¶[0026]-[0027], ¶¶[0037]-[0049] & ¶¶[0064]-[0065]).













s 27 is rejected under 35 USC §103 as being unpatentable over Kawagishi [PG Pub. No. US 2017/0270796 A1, also published as WO 2016147368 A1 on 09/22/2016], which is found in the IDS submitted on 04/24/2019. 

As per Claim 27, Kawagishi teaches a vehicle control system (see Fig. 1: drive control apparatus 100, and see Fig. 2 [reproduced below for convenience]: drive control apparatus 101 & Vehicle Control apparatus 10)  comprising:
a receiver configured to receive an instruction from an occupant of a vehicle (see ¶[0007]: acquiring a traveling information … receiving a getting-in information [instruction] including a position information of a next getting-in point from a mobile terminal of a user [occupant of a vehicle], see Fig. 1 & ¶[0026]: The drive control apparatus 100 includes: the traveling information acquisition part 3 which acquires the traveling information indicating the position, the speed, and the traveling state, that is to say, the automatic driving or the manual driving, of the vehicle having the automatic driving function, and see ¶[0064]: the user [occupant of a vehicle] performs a going-back request [instruction] on the drive control apparatus 101 using the mobile terminal 13); and
an automated driving controller configured to execute automated driving after the occupant of the vehicle exits the vehicle in a case in which an instruction to perform the automated driving after the occupant of the vehicle exits the vehicle is received by the receiver (see ¶¶[0007]-[0008]: instructing the vehicle to perform an automatic driving from the stop position [after the occupant of the vehicle exits the vehicle] to the parking area including the empty space … instructing the vehicle to perform the automatic driving from the parking area including the empty space to the next getting-in point, when receiving the getting-in information … when a user gets out of the vehicle in a destination [after the occupant of the vehicle exits the vehicle], the vehicle is automatically driven and parked in the parking area including the empty space, see Fig. 1, Fig. 2 [reproduced above for convenience] & ¶[0026]: the automatic driving instructing part 4 which instructs the vehicle to perform the automatic driving from the stop position to the parking area including the empty space. Accordingly, when the user manually drives the vehicle and gets out of the vehicle in a certain point, which is included in the no-parking area, the vehicle performs the automatic driving to the parking area including the empty space around the alighting point, see Fig. 5, Fig. 6 & ¶¶[0040]-[0049]: the vehicle performs the automatic driving to the parking area around the stop position after the user gets out of the vehicle [after the occupant of the vehicle exits the vehicle], and see Fig. 8 [reproduced above for convenience] & ¶¶[0064]-[0065]: when the user gets out of the vehicle, the vehicle performs the automatic driving to the parking area around the alighting point and is parked there … the user can cause the vehicle to leave the parking area with automatic driving to go back to a place specified by the user);
wherein in a case in which the receiver receives the instruction for causing the vehicle to travel based on the automated driving to a parking lot where the parking is not able to be performed by the automated driving and it is estimated that the vehicle does not arrive at the parking lot within a predetermined time, the automated driving controller executes the automated driving based on the instruction (see Fig. 1, Fig. 2 & ¶[0026]-[0027]: The drive control apparatus 100 includes: the traveling information acquisition part 3 which acquires the traveling information indicating the position, the speed, and the traveling state, that is to say, the automatic driving or the manual driving, of the vehicle having the automatic driving function … the automatic driving instructing part 4 which instructs the vehicle to perform the automatic driving from the stop position to the parking area including the empty space. Accordingly, when the user manually drives the vehicle and gets out of the vehicle in a certain point, which is included in the no-parking area [causing the vehicle to travel based on the automated driving to a parking lot where the parking is not able to be performed by the automated driving], the vehicle performs the automatic driving to the parking area including the empty space around the alighting point, and see Fig. 5, Fig. 6 & ¶¶[0037]-[0049]: the parking area searching part 24 searches for the parking area including the empty space around the stop position with reference to the map data … the area “around the stop position” to be searched indicate a region within a radius of 300 m from the stop position … The parking area searching part 24 refers to a vacancy information of the parking area to confirm whether the parking area includes the empty space … the vehicle performs the automatic driving to the parking area around the stop position after the user gets out of the vehicle [the automated driving controller executes the automated driving]),
in a case in which the receiver receives the instruction and it is estimated that the vehicle arrives at the parking lot within the predetermined time, the automated driving controller does not execute the automated driving based on the instruction (see ¶¶[0007]-[0008]: instructing the vehicle to perform an automatic driving from the stop position to the parking area including the empty space … instructing the vehicle to perform the automatic driving from the parking area including the empty space to the next getting-in point, when receiving the getting-in information … when a user gets out of the vehicle in a destination [after the occupant of the vehicle exits the vehicle], the vehicle is automatically driven and parked [the automated driving controller does not execute the automated driving] in the parking area including the empty space, and see Fig. 8 [reproduced above for convenience] & ¶¶[0064]-[0065]: when the user gets out of the vehicle, the vehicle performs the automatic driving to the parking area around the alighting point and is parked there … the user can cause the vehicle to leave the parking area with automatic driving to go back to a place specified by the user … the automatic driving determination part 1 acquires the going-back information from the mobile terminal 13 via the communication control part 5 and the first communication part 8 (Step S31). The going-back information may include the position information of a next getting-in point and may also include information of a getting-in time [implies continuation time of the automated driving] at the next getting-in point … the going-back information may include information of time when the vehicle leaves the parking area [implies continuation time of the automated driving]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to estimate that the vehicle does [or does not] arrive at the parking lot within a predetermined time from the “traveling information” [indicating the position, the speed of the vehicle that is having the automatic driving function, “vacancy information of the parking area”, and “going-back information” [that includes the position information of a next getting-in point and a getting-in time] taught by Kawagishi to confirm whether the parking area includes the empty space (see Kawagishi’s Fig(s). 1-2, Fig(s). 5-6, Fig. 8, ¶[0026]-[0027], ¶¶[0037]-[0049] & ¶¶[0064]-[0065]).
















Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 26 is rejected under 35 USC §102(a)(2) as being clearly anticipated by US PG Pub. No. 2017/0270796 A1 by Kawagishi [also published as WO 2016147368 A1 on 09/22/2016] (hereinafter “Kawagishi”), which is found in the IDS submitted on 04/24/2019.

As per Claim 26, Kawagishi teaches a vehicle control system (see Fig. 1: drive control apparatus 100, and see Fig. 2 [reproduced above for convenience]: drive control apparatus 101 & Vehicle Control apparatus 10) comprising:
a receiver configured to receive an instruction from an occupant of a vehicle (see ¶[0007]: acquiring a traveling information … receiving a getting-in information [instruction] including a position information of a next getting-in point from a mobile terminal of a user [occupant of a vehicle], see Fig. 1 & ¶[0026]: The drive control apparatus 100 includes: the traveling information acquisition part 3 which acquires the traveling information indicating the position, the speed, and the traveling state, that is to say, the automatic driving or the manual driving, of the vehicle having the automatic driving function, and see ¶[0064]: the user [occupant of a vehicle] performs a going-back request [instruction] on the drive control apparatus 101 using the mobile terminal 13); and
an automated driving controller configured to execute automated driving after the occupant of the vehicle exits the vehicle in a case in which an instruction to perform the automated driving after the occupant of the vehicle exits the vehicle is received by the receiver (see ¶¶[0007]-[0008]: instructing the vehicle to perform an automatic driving from the stop position [after the occupant of the vehicle exits the vehicle] to the parking area including the empty space … instructing the vehicle to perform the automatic driving from the parking area including the empty space to the next getting-in point, when receiving the getting-in information … when a user gets out of the vehicle in a destination [after the occupant of the vehicle exits the vehicle], the vehicle is automatically driven and parked in the parking area including the empty space, see Fig. 1, Fig. 2 [reproduced above for convenience] & ¶[0026]: the automatic driving instructing part 4 which instructs the vehicle to perform the automatic driving from the stop position to the parking area including the empty space. Accordingly, when the user manually drives the vehicle and gets out of the vehicle in a certain point, which is included in the no-parking area, the vehicle performs the automatic driving to the parking area including the empty space around the alighting point, see Fig. 5, Fig. 6 & ¶¶[0040]-[0049]: the vehicle performs the automatic driving to the parking area around the stop position after the user gets out of the vehicle [after the occupant of the vehicle exits the vehicle], and see Fig. 8 [reproduced above for convenience] & ¶¶[0064]-[0065]: when the user gets out of the vehicle, the vehicle performs the automatic driving to the parking area around the alighting point and is parked there … the user can cause the vehicle to leave the parking area with automatic driving to go back to a place specified by the user);
wherein the instruction for executing automated driving after the occupant of the vehicle exits the vehicle is received before the occupant of the vehicle exits the vehicle and includes a continuation time of automated driving after exiting the vehicle, the automated driving controller (see Fig. 1, Fig. 2 [reproduced above for convenience] & ¶[0026]: the automatic driving instructing part 4 which instructs the vehicle to perform the automatic driving from the stop position to the parking area including the empty space. Accordingly, when the user manually drives the vehicle [implies before the occupant of the vehicle exits the vehicle] and gets out of the vehicle in a certain point, which is included in the no-parking area, the vehicle performs the automatic driving to the parking area including the empty space around the alighting point, see Fig. 10 [reproduced above for convenience] & ¶¶[0081]-[0086]: The drive control apparatus 102…  includes a notification part to provide a notice, when no parking area including the empty space is found around the stop position by the search performed by the parking area searching part 24, of its search result to the user. Accordingly, the user can recognize that he/she should not get out of the vehicle in that stop position [implies before the occupant of the vehicle exits the vehicle] … when the parking area has a charge system that the charge is added every hour, for example, the user can cause the vehicle to leave the parking area at an appropriate timing [continuation time of automated driving after exiting the vehicle] before the charge is added in accordance with circumstances … The going-back information (getting-in information) includes the information of the getting-in time, and the automatic driving instructing part 4 instructs the vehicle to perform the automatic driving from the parking area including the empty space to the next getting-in point in accordance with the getting-in time [continuation time of automated driving after exiting the vehicle]. Accordingly, it is possible to call the vehicle to the location convenient to the user at a time specified by the user, and see Fig. 8 [reproduced above for convenience] & ¶¶[0064]-[0065]: when the user gets out of the vehicle, the vehicle performs the automatic driving to the parking area around the alighting point and is parked there … the user can cause the vehicle to leave the parking area with automatic driving to go back to a place specified by the user … the automatic driving determination part 1 acquires the going-back information from the mobile terminal 13 via the communication control part 5 and the first communication part 8 (Step S31). The going-back information may include the position information of a next getting-in point and may also include information of a getting-in time  [implies continuation time of the automated driving] at the next getting-in point … the going-back information may include information of time when the vehicle leaves the parking area [implies continuation time of the automated driving]).

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Elarabi whose telephone number is (313)446-4911.  The examiner can normally be reached on Monday thru Thursday; 6:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.




/T.E./Examiner, Art Unit 3661                           
	


	/THOMAS G BLACK/            Supervisory Patent Examiner, Art Unit 3661